

Exhibit 10.1


CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
NON-EMPLOYEE DIRECTORS DEFERRAL PLAN


Purpose. The purpose of the Charles River Laboratories International, Inc.
Non-Employee Directors Deferral Plan (the “Plan”) is to retain the services of
experienced non-employee directors for Charles River Laboratories International,
Inc. (the “Company”) by providing them with opportunities to defer income taxes
on their compensation and to encourage them to acquire additional shares of the
Company’s common stock (“Stock”). This Plan is established in connection with
the Charles River Laboratories International, Inc. 2016 Incentive Plan (the
“Incentive Plan”).
Section 2.    Definitions. Unless otherwise defined in the Plan, capitalized
terms used in the Plan shall have the meanings assigned to them in the Incentive
Plan.
Section 3.    Eligibility. Each director of the Company who is eligible to
receive compensation as a non-employee director shall be eligible to participate
in the Plan. Each such eligible non-employee director who makes a deferral under
the Plan is referred to herein as a “Participant”.
Section 4.    Administration. The Plan shall be administered by the Board of
Directors of the Company (the “Board”). Subject to the terms of the Plan and
applicable law, the Board shall have full power and authority to: (i) designate
Participants; (ii) determine the terms and conditions of any deferral made under
the Plan; (iii) interpret and administer the Plan and any instrument or
agreement relating to, or deferral made under, the Plan; (iv) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (v) make any
other determination and take any other action that the Board deems necessary or
desirable for the administration of the Plan. To the extent legally permitted,
the Board may, in its discretion, delegate to the Chief Administrative Officer
of the Company, the Secretary of the Company, or to one or more senior officers
of the Company any or all authority and responsibility to act with respect to
administrative matters with respect to the Plan. The determination of the Board
on all matters within its authority relating to the Plan shall be final,
conclusive and binding upon all parties, including the Company, its shareholders
and the Participants.
Section 5.    Deferrals.
(a)
Deferral Elections. Each Participant may elect to defer receipt of all or any
shares of Stock issuable upon settlement of any restricted stock units (a “RSU”)
granted to such Participant pursuant to Section 4(d) of the Incentive Plan (a
“Deferred Stock Unit” or “DSU”), which shall include, for the avoidance of
doubt, RSUs granted to such Participant in lieu of his or her annual cash
retainer for services as a member of the Board or a committee of the Board or
chair or lead director of the Board (the “Retainer”). The date on which any such
shares of Stock were scheduled to be issued to such Participant, had such
Participant not deferred receipt of such shares of Stock, is referred to herein
as the “Scheduled Payment Date”.

(b)
Election Forms. A Participant’s deferral election shall be made in the form of a
document (an “Election Form”) established for such purpose by the Board that is
executed by such Participant and filed with the Chief Administrative Officer of
the Company. The Election Form will require such Participant to specify:

(i)
the portion of any shares of Stock issuable upon conversion of any RSU that will
be deferred;

and
(ii)
the time at which the deferred shares of Stock will be distributed to such
Participant , which time may be (x) a specified date, (y) the 60th day following
such Participant’s separation from service as a director of the Company or (z)
the earlier of (x) or (y).

Each Election Form will remain in effect until superseded or revoked pursuant to
this Section 5.
(c)
Timing of Elections.

(i)
Subject to Section 5(c)(ii), an Election Form executed by a Participant shall
apply to any RSU that is granted to such Participant at any time following the
end of the calendar year in which such Election Form is executed.

(ii)
An Election Form filed by a Participant within 30 days after such Participant
becomes eligible to participate in the Plan shall apply to any RSU that is
granted to such Participant or relates to services performed following the date



1
    

--------------------------------------------------------------------------------



Exhibit 10.1


on which such Participant executes such Election Form, including, without
limitation, any RSU paid in connection with such Participant’s initial election
as a non-employee director of the Company.
(iii)
A person who is eligible to receive compensation as a non-employee director on
the Effective Date (as defined in Section 11 hereof) and who files an Election
Form within 30 days of the Effective Date may elect to defer any RSU that is
granted to such Participant or relates to services performed following the date
on which such Participant executes such Election Form.

(d)
Subsequent Election Forms. A Participant who has an Election Form on file with
the Company may execute and file with the Company a subsequent Election Form at
any time. Such subsequent Election Form shall apply to any RSU that is granted
to such Participant following the end of the year in which such subsequent
Election Form is executed.

(e)
Revoking Election Forms. A Participant may revoke an Election Form at any time
by providing written notice to the Board. Such revocation shall apply to any RSU
that is granted to such Participant following the year in which such notice is
provided.

(f)
Vesting. Each Deferred Stock Unit shall be fully vested and non-forfeitable at
all times from the applicable Scheduled Payment Date.

Section 6.    Timing and Form of Distribution.
(a)
Subject to this Section 6, distribution with respect to a Participant’s Deferred
Stock Unit shall be made to such Participant, as specified on the applicable
Election Form, either in (i) a single lump sum or (ii) substantially equal
annual installments over a period of up to five years.

(b)
The Board, in its sole discretion, may accelerate the distribution of a
Participant’s Deferred Stock Unit or if such Participant experiences an
unforeseeable emergency or hardship, provided that such distribution complies
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

(c)
All of a Participant’s Deferred Stock Units shall be distributed to such
Participant upon a Covered Transaction or such Participant’s death or Disability
no later than the 15th day of the third calendar month following the date the
Covered Transaction or death or Disability occurs.

(d)
If the Board considers a Participant to be one of the Company’s “specified
employees” under Section 409A of the Code at the time of such Participant’s
termination of service from the Board, any distribution that otherwise would be
made to such Participant as a result of such termination from service shall not
be made until the date that is six months after such termination of service,
except to the extent that earlier distribution would not result in such
Participant’s incurring interest or additional tax under Section 409A of the
Code.

(e)
Each Deferred Stock Unit shall be distributed in shares of Stock.

Section 7.    Amount of Distribution.
(a)
Each Deferred Stock Unit that is scheduled to be distributed in shares of Stock
shall be allocated to a separate bookkeeping account (a “Share Account”)
established and maintained by the Administrator, or the Administrator’s
designee, to record the number of shares of Stock to which such Deferred Stock
Unit relates. In the case of a Deferred Stock Unit, the Share Account shall
reflect the number of shares of Stock deferred.

(b)
Until the distribution date applicable to a Participant’s Deferred Stock Unit
that is scheduled to be distributed in shares of Stock, if the Company pays a
regular or ordinary cash dividend on its Stock, the Share Account shall be
credited with a number of shares of Stock determined by dividing the amount of
the cash dividend by the fair market value of a share of Stock on the dividend
payment date, with the value of any fractional shares paid to the Participant in
cash as soon as practicable following the dividend payment date.

(c)
In the event of any merger, reorganization, recapitalization, consolidation,
sale or other distribution of substantially all of the assets of the Company,
any stock dividend, split, spin-off, split-up, split-off, distribution of cash,
securities or other property by the Company, or other change in the Company’s
corporate structure affecting the Stock, each Share



2
    

--------------------------------------------------------------------------------



Exhibit 10.1


Account shall be automatically adjusted to prevent dilution or enlargement of
the benefits or potential benefits intended to be awarded under this Plan.
(d)
On the distribution date applicable to a Participant’s Deferred Stock Unit, such
Participant shall receive that number of shares of Stock equal to the number of
shares credited to the applicable Share Account as of such distribution date.

Section 8.    General Provisions Applicable to Deferrals.
(a)
Except as may be permitted by the Board, (i) no deferral and no right under such
deferral shall be assignable, alienable, saleable or transferable by a
Participant otherwise than by will or pursuant to Section 8(b), and (ii) during
a Participant’s lifetime, each deferral, and each right under such deferral,
shall be exercisable only by such Participant or, if permissible under
applicable law, by such Participant’s guardian or legal representative. The
provisions of this Section 8(a) shall not apply to any deferral that has been
distributed to a Participant.

(b)
A Participant may make a written designation of beneficiary or beneficiaries to
receive all or part of the distributions under this Plan in the event of death
at such times prescribed by the Board by using forms and following procedures
approved or accepted by the Board for that purpose. Any shares of Stock that
become payable upon a Participant’s death, and as to which a designation of
beneficiary is not in effect, will be distributed to such Participant’s estate.

(c)
Following distribution of shares of Stock, a Participant will be the beneficial
owner of the net shares of Stock issued to such Participant, and will be
entitled to all rights of ownership, including voting rights and the right to
receive cash or stock dividends or other distributions paid on the Stock. The
Company may, if it determines it is appropriate, affix any legend to the stock
certificates representing shares of Stock issued in accordance with the Plan
(and any stock certificates that may subsequently be issued in substitution for
the original certificates). The Company may advise the transfer agent to place a
stop order against such shares of Stock if it determines that such an order is
necessary or advisable.

Section 9.    Amendments and Termination.
(a)
The Board, in its sole discretion, may amend, suspend or discontinue the Plan or
any deferral at any time; provided that no such amendment, suspension or
discontinuance shall reduce the accrued benefit of any Participant except to the
extent necessary to comply with applicable law. The Board further has the right,
without a Participant’s consent, to amend or modify the terms of the Plan and
such Participant’s deferral to the extent that the Board deems it necessary to
avoid adverse or unintended tax consequences to such Participant under federal,
state or local income tax laws.

(b)
The Board, in its sole discretion, may terminate the Plan at any time, as long
as such termination complies with then applicable tax and other requirements.

(c)
Such other changes to deferrals shall be permitted and honored under the Plan to
the extent authorized by the Board and consistent with Code Section 409A.

Section 10.    Miscellaneous.
(a)
No Participant or other person shall have any claim to be entitled to make a
deferral under the Plan, and there is no obligation for uniformity of treatment
of Participants or beneficiaries under the Plan. The terms and conditions of
deferrals under the Plan need not be the same with respect to each Participant.

(b)
The opportunity to make a deferral under the Plan shall not be construed as
giving a Participant the right to be retained in the service of the Board or the
Company. A Participant’s deferral under the Plan is not intended to confer any
rights on such Participant except as set forth in the Plan and the applicable
Election Form.

(c)
Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(d)
To the extent applicable, the Company shall be authorized to withhold from any
distribution under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, shares of Stock, other property, net
settlement, or any combination thereof) of applicable withholding taxes due in
respect of such distribution and to take



3
    

--------------------------------------------------------------------------------



Exhibit 10.1


such other action (including providing for elective payment of such amounts in
cash or shares of Stock by such Participant) as may be necessary in the opinion
of the Company to satisfy all obligations for the payment of such taxes.
(e)
If any provision of the Plan or any Election Form is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction, or as to any person or
deferral, or would disqualify the Plan or any deferral under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or such Election Form, such provision shall be stricken as to such
jurisdiction, person or deferral, and the remainder of the Plan and such
Election Form shall remain in full force and effect.

Section 11.    Effective Date of the Plan. The Plan shall be effective as of the
date on which the Plan is adopted by the Board (the “Effective Date”).
Section 12.    Unfunded Status of the Plan. The Plan is unfunded. The Plan,
together with the applicable Election Form, shall represent at all times an
unfunded and unsecured contractual obligation of the Company. Each Participant
and beneficiary will be an unsecured creditor of the Company with respect to all
obligations owed to them under the Plan. Amounts payable under the Plan will be
satisfied solely out of the general assets of the Company subject to the claims
of its creditors. No Participant or beneficiary will have any interest in any
fund or in any specific asset of the Company of any kind, nor shall such
Participant or beneficiary or any other person have any right to receive any
payment or distribution under the Plan except as, and to the extent, expressly
provided in the Plan and the applicable Election Form. Any reserve or other
asset that the Company may establish or acquire to assure itself of the funds to
provide payments required under the Plan shall not serve in any way as security
to any Participant or beneficiary for the Company’s performance under the Plan.
Section 13.    Section 409A of the Code. With respect to deferrals that are
subject to Section 409A of the Code, the Plan is intended to comply with the
requirements of Section 409A of the Code, and the provisions of the Plan and any
Election Form shall be interpreted in a manner that satisfies the requirements
of Section 409A of the Code, and the Plan shall be operated accordingly. If any
provision of the Plan or any term or condition of any Election Form would
otherwise frustrate or conflict with this intent, the provision, term or
condition will be interpreted and deemed amended so as to avoid this conflict.
Section 14.    Governing Law. The Plan and the Election Forms shall be governed
by the laws of the State of Delaware without reference to principles of
conflicts of laws.


4
    